375 U.S. 248 (1963)
FIELDS ET AL.
v.
CITY OF FAIRFIELD.
No. 30.
Supreme Court of United States.
Argued December 10-11, 1963.
Decided December 16, 1963.
APPEAL FROM THE SUPREME COURT OF ALABAMA.
Melvin L. Wulf argued the cause for appellants. With him on the brief were Charles Morgan, Jr. and Richard J. Medalie.
Frank B. Parsons argued the cause and filed a brief for appellee.
Assistant Attorney General Marshall, by special leave of Court, argued the cause for the United States, as amicus curiae, urging reversal. With him on the brief were Solicitor General Cox, Louis F. Claiborne, Harold H. Greene and Howard A. Glickstein.
Jack Greenberg, James M. Nabrit III and Shirley Fingerhood field a brief for the N. A. A. C. P. Legal Defense and Educational Fund, Inc., as amicus curiae, urging reversal.
PER CURIAM.
The judgment of the Supreme Court of Alabama is reversed. Thompson v. City of Louisville, 362 U.S. 199; Garner v. Louisiana, 368 U.S. 157.